             Case 1:21-cv-00170-CRK Document 8 Filed 06/29/21 Page 1 of 3




 W. Christopher Pooser, ISB No. 5525
 christopher.pooser@stoel.com
 STOEL RIVES LLP
 101 S. Capitol Boulevard, Suite 1900
 Boise, ID 83702
 Telephone: (208) 389-9000
 Facsimile: (208) 389-9040

 Attorneys for Defendant Experian Information
   Solutions, Inc.




                                         UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF IDAHO

 DALE AUSTIN,                                             Case No. 1:21-cv-00170-CRK

                            Plaintiff,

          v.                                              STIPULATED MOTION FOR
                                                          EXTENSION OF TIME FOR
 EXPERIAN INFORMATION SOLUTIONS,                          EXPERIAN INFORMATION
 INC. and CACH, LLC,                                      SOLUTIONS, INC. TO FILE ANSWER
                                                          OR RESPONSIVE PLEADING
                            Defendants.



         Defendant Experian Information Solutions, Inc., (“Experian”) respectfully requests an

extension of time to answer, move, or otherwise respond to Plaintiff’s Complaint until July 22,

2021. Experian and Plaintiff stipulate and agree to this new deadline.

         Experian was served with the Complaint on June 10, 2021. The current deadline for

Experian to respond to the Complaint is July 1, 2021. Experian and Plaintiff stipulate and agree

to extend the deadline for Experian to answer, move, or otherwise respond to the Complaint by

21 days until July 22, 2021. Experian seeks this extension in order to have sufficient time to




STIPULATED MOTION FOR EXTENSION OF TIME FOR EXPERIAN INFORMATION
SOLUTIONS, INC. TO FILE ANSWER OR RESPONSIVE PLEADING - 1
111456090.1 0099999-00006
             Case 1:21-cv-00170-CRK Document 8 Filed 06/29/21 Page 2 of 3




collect and review documents related to the allegations in the Complaint. This is the first request

for an extension by Experian.

         WHEREFORE, Experian hereby moves for a Court Order setting a date of July 22, 2021,

for Experian to answer, move, or otherwise respond to the Complaint.



          DATED: June 29, 2021.

                                                   STOEL RIVES LLP


                                                   /s/ W. Christopher Pooser
                                                   W. Christopher Pooser, Esq.
                                                   Stoel Rives LLP
                                                   101 S. Capitol Boulevard, Suite 1900
                                                   Boise, ID 83702
                                                   Telephone: (208) 389-9000
                                                   Email: christopher.pooser@stoel.com

                                                   Counsel for Defendant
                                                   Experian Information Solutions, Inc.


                                                   BARKLEY SMITH LAW, PLLC

                                                   /s/ Barkley B. Smith
                                                   Barkley B. Smith, Esq.
                                                   Barkley Smith Law, PLLC
                                                   206 Jefferson St.
                                                   Boise, ID 83702
                                                   Telephone: (208) 481-4812
                                                   Email: barkley@barkleysmithlaw.com

                                                   Counsel for Plaintiff Dale Austin




STIPULATED MOTION FOR EXTENSION OF TIME FOR EXPERIAN INFORMATION
SOLUTIONS, INC. TO FILE ANSWER OR RESPONSIVE PLEADING - 2
111456090.1 0099999-00006
             Case 1:21-cv-00170-CRK Document 8 Filed 06/29/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 29th day of June, 2021, I filed the foregoing
STIPULATED MOTION FOR EXTENSION OF TIME FOR EXPERIAN
INFORMATION SOLUTIONS, INC. TO FILE ANSWER OR RESPONSIVE PLEADING
electronically through the CM/ECF system, which caused the following to be served by electronic
means:

Barkley B. Smith
Barkley Smith Law, PLLC
206 W. Jefferson St.
Boise, ID 83702
barkley@barkleysmithlaw.com




                                                   /s/ W. Christopher Pooser
                                                   W. Christopher Pooser




STIPULATED MOTION FOR EXTENSION OF TIME FOR EXPERIAN INFORMATION
SOLUTIONS, INC. TO FILE ANSWER OR RESPONSIVE PLEADING - 3
111456090.1 0099999-00006
